DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
The claim limitations "heating unit", “output unit”, and “parameter determination unit” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use non-structural term "unit" coupled with functional language "heating", “output”, and “parameter determination” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: The corresponding structures are described as resistance or induction heaters; an operator interface; and a sensor respectively.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 and 23-30 are rejected under 35 U.S.C. 102 as being anticipated by US 2017/0023260 to Charpentier.
Regarding claims 16, 17, 18, and 25 Charpentier discloses a placement item (21 and/or saucepan, etc. [0039]), a cooktop plate (6) that defines a desired placement position for the placement item (Fig. 1), a heating unit (7) with cooking zones displayed on the cooktop [0035] and illumination sources placed at an orientation parameter of relative angles and lighting to the position [0039-0040] and automatic sensors detect positions and change the illumination [0059].
Regarding claims 19 and 20 Charpentier further discloses that the orientation parameters and functions and zone activation are output by an output unit (12, 13) that is at least partially a mobile device (13) [0078].
Regarding claims 23 and 24 Charpentier further discloses that the orientation can be checked by illumination, sensors, and placement items including a saucepan, etc. relative to the heating unit [0039].
Regarding claims 26, 27, 28, and 29 Charpentier further discloses an orientation parameter determination unit (7, 8, 9, 12, 13, 21, saucepan, etc.) that includes the heating unit (7), the placement item of cookware (21 Fig. 1, saucepan, etc.).
Regarding claim 30 Charpentier further discloses a support mechanism (10) for the heating element and cookware support [0076] (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0023260 to Charpentier in view of the English translation of EP 3386270 to De Angelis.
Regarding claims 21 and 22 Charpentier does not discuss coupling the heating unit and placement item nor changing the position of the heating unit.
However, De Angelis discloses coupling a cooking pan with a heating unit changes with respect to each other (ie. changing the heating unit position relative to the cookware and then coupling, [0058]).
The advantage of changing the heating unit position relative to the cookware and then coupling is to improve heating efficiency. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Charpentier by changing the heating unit position relative to the cookware and then coupling as in De Angelis in order to improve heating efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761